Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE November 4, 2015 Northwest Pipe Company Reports Third Quarter 2015 Results and Announces Conference Call VANCOUVER, WA –11/04/15 –Northwest Pipe Company (NASDAQ: NWPX) today announced its financial results for the quarter ended September 30, 2015. The Company will broadcast its third quarter 2015 earnings conference call on Thursday, November 5, 2015, at 8:00 AM PST. Third Quarter 2015 Results Net sales from continuing operations for the quarter ended September 30, 2015 decreased55.1% to $52.3 million compared to $116.5 million for the quarter ended September 30, 2014. Gross loss was $2.5 million (negative 4.8% of net sales from continuing operations) in the third quarter of 2015, a decreasein profitability from a gross profit of $15.8 million (13.6% of net sales from continuing operations) in the third quarter of 2014. The loss from continuing operations for the third quarter of 2015 was $1.5 million or $0.16 per diluted share compared to income from continuing operations of $5.9 million or $0.61 per diluted share for the third quarter of 2014. Water Transmission sales decreased by 48.2% to $39.8 million in the third quarter of 2015 from $76.9 million in the third quarter of 2014.The decrease in net sales was the result of a 35% decrease in production due to reduced demand and project timing and a 21% decrease in selling prices, which was primarily due to lower steel costs.Water Transmission had a segment gross lossof $0.7 million (negative 1.8% of segment net sales) in the third quarter of 2015 compared to a gross profit of $16.6 million (21.5% of segment net sales) in the same quarter of 2014. Water Transmission gross profit decreased in total and as a percent of net sales due to the mix of products produced coupled with significant competition on recent project bids. In addition, gross profit was negatively impacted by a third quarter lower of cost or market charge of $1.1 million and $0.4 million in claims with steel supplies. Tubular Products sales from continuing operations decreased68.4% to $12.5 million in the third quarter of 2015 from $39.6 million in the third quarter of 2014, driven by a 57% decrease in tons sold and a 27% decrease in selling prices per ton.
